Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANG et al. (US 20210084640 as supported by provisional 62454000 filed on 02/02/2017) in view of HWANG et al. (US 20160337018).

Regarding claim 15, KANG et al. (US 20210084640 as supported by provisional 62454000) teaches a user equipment (UE) in communication with a base station (BS) in a wireless communication system (fig. 8), the UE comprising: 
a receiver that receives, from the BS, a Channel State Information (CSI) report setting including time-domain behavior of CSI reporting that designates aperiodic, periodic, or semi-persistent (par. 216, The base station may request periodic CSI reporting, semi-persistent CSI reporting, and/or aperiodic CSI reporting to the UE); and 
a processor that performs the CSI reporting based on the aperiodic, periodic, or semi- persistent (par. 216, The base station may request periodic CSI reporting, semi-persistent CSI reporting, and/or aperiodic CSI reporting to the UE), 
wherein the CSI reporting setting includes a higher layer parameter codebook information that includes information indicating at least a codebook applied in the UE in accordance with a number of antenna ports (par. 187, the CSI fed back by the UE includes channel quality information (CQI), a precoding matrix index (PMI), and a rank indicator (RI). Hereinafter, CQI feedback, PMI feedback, and RI feedback will be described in detail; par. 192, CSI PMI/RI feedback configuration…the PMI codebook…fed back by the UE… Nt represents the number of transmission antenna ports…the size of the PMI codebook is defined regardless of the number of transmission layers. In this case, R, the number of transmission layers coincides with a rank value of the precoding matrix (Nt.times.R matrix); table 7 PMI feedback type through higher layer configured),
wherein when the aperiodic CSI-RS is designated, the periodic CSI reporting and the semi- persistent CSI reporting is not selected (fig. 8, par. 223, a transmission period of the CSI-RS may be configured to be equal to or smaller than (i.e., so that CSI-RS transmission is more frequently performed than the CSI reporting) the CSI reporting period… a method for configuring the aperiodic CSI-RS transmission to be performed more frequently than the CSI reporting may also be considered);
wherein the receiver receives a resource setting of CSI-RSs transmission (table 7, par. 197, When the aperiodic CSI feedback is triggered in the LTE system, a PUSCH CSI reporting mode as to what information the UE should feed back may be defined as shown in Table 7. In this case, the PUSCH CSI reporting mode in which the UE will operate may be indicated through a higher layer signaling (i.e., a higher layer message));
However, KANG does not teach wherein the resource setting includes information that indicates whether precoders applied to the CSI-RSs in the CSI-RS transmission are the same or different.
But, HWANG in a similar or same field of endeavor teaches wherein the resource setting includes information that indicates whether precoders applied to the CSI-RSs in the CSI-RS transmission are the same or different (par. 50, only the information of one precoder (e.g., u.sub.2, since it is the precoder for s.sub.N) is signaled to the near-user… when configured with a CRS based MUST transmission mode, the near-user performs blind detection in the received signal for other precoders that are not contained in the signaling information).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by HWANG in the system of KANG to indicating using same or different precoders.
The motivation to prevent confining the precoder selection that degrade the performance gain of MUST due to the limited user pairing opportunities (HWANG par. 39). 


Regarding claim 16, KANG et al. (US 20210084640 as supported by provisional 62454000) teaches the UE according to claim 15, wherein when the aperiodic CSI-RS is designated, the semi- persistent CSI reporting is not selected (fig. 8, par. 223, a transmission period of the CSI-RS may be configured to be equal to or smaller than (i.e., so that CSI-RS transmission is more frequently performed than the CSI reporting) the CSI reporting period… a method for configuring the aperiodic CSI-RS transmission to be performed more frequently than the CSI reporting may also be considered).

Regarding claim 17, KANG et al. (US 20210084640 as supported by provisional 62454000) teaches a method of acquiring Channel State Information (CSI) in a wireless communication system (fig. 8), the method comprising: 
transmitting, from a Base Station (BS) to a User Equipment (UE), a CSI reporting setting including time-domain behavior of CSI reporting that designates aperiodic, periodic, or semi-persistent (par. 216, The base station may request periodic CSI reporting, semi-persistent CSI reporting, and/or aperiodic CSI reporting to the UE); and 
performing, with the UE, the CSI reporting based on the aperiodic, periodic, or semi- persistent (par. 216, The base station may request periodic CSI reporting, semi-persistent CSI reporting, and/or aperiodic CSI reporting to the UE), 
wherein the CSI reporting setting includes a higher layer parameter codebook information that includes information indicating at least a codebook applied in the UE in accordance with a number of antenna ports (par. 187, the CSI fed back by the UE includes channel quality information (CQI), a precoding matrix index (PMI), and a rank indicator (RI). Hereinafter, CQI feedback, PMI feedback, and RI feedback will be described in detail; par. 192, CSI PMI/RI feedback configuration…the PMI codebook…fed back by the UE… Nt represents the number of transmission antenna ports…the size of the PMI codebook is defined regardless of the number of transmission layers. In this case, R, the number of transmission layers coincides with a rank value of the precoding matrix (Nt.times.R matrix); table 7 PMI feedback type through higher layer configured), and 
wherein when the aperiodic CSI-RS is designated, the periodic CSI reporting and the semi- persistent CSI reporting is not selected (fig. 8, par. 223, a transmission period of the CSI-RS may be configured to be equal to or smaller than (i.e., so that CSI-RS transmission is more frequently performed than the CSI reporting) the CSI reporting period… a method for configuring the aperiodic CSI-RS transmission to be performed more frequently than the CSI reporting may also be considered);
wherein the UE receives a resource setting of CSI-RSs transmission (table 7, par. 197, When the aperiodic CSI feedback is triggered in the LTE system, a PUSCH CSI reporting mode as to what information the UE should feed back may be defined as shown in Table 7. In this case, the PUSCH CSI reporting mode in which the UE will operate may be indicated through a higher layer signaling (i.e., a higher layer message));
However, KANG does not teach wherein the resource setting includes information that indicates whether precoders applied to the CSI-RSs in the CSI-RS transmission are the same or different.
But, HWANG in a similar or same field of endeavor teaches wherein the resource setting includes information that indicates whether precoders applied to the CSI-RSs in the CSI-RS transmission are the same or different (par. 50, only the information of one precoder (e.g., u.sub.2, since it is the precoder for s.sub.N) is signaled to the near-user… when configured with a CRS based MUST transmission mode, the near-user performs blind detection in the received signal for other precoders that are not contained in the signaling information).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by HWANG in the system of KANG to indicating using same or different precoders.
The motivation to prevent confining the precoder selection that degrade the performance gain of MUST due to the limited user pairing opportunities (HWANG par. 39). 
 

Regarding claim 18, KANG et al. (US 20210084640 as supported by provisional 62454000) teaches a Base Station (BS) in communication with user equipment (UE) in a wireless communication system (fig. 8), the BS comprising: a processor that designates aperiodic, periodic, or semi-persistent as time-domain behavior in a Channel State Information (CSI) reporting setting (par. 216, The base station may request periodic CSI reporting, semi-persistent CSI reporting, and/or aperiodic CSI reporting to the UE); and a transmitter that transmits the CSI reporting setting to the UE such that the UE performs CSI reporting based on the aperiodic, periodic, or semi-persistent (par. 216, The base station may request periodic CSI reporting, semi-persistent CSI reporting, and/or aperiodic CSI reporting to the UE), wherein the CSI reporting setting includes a higher layer parameter codebook information that includes information indicating at least a codebook applied tin the UE in accordance with a number of antenna ports (par. 187, the CSI fed back by the UE includes channel quality information (CQI), a precoding matrix index (PMI), and a rank indicator (RI). Hereinafter, CQI feedback, PMI feedback, and RI feedback will be described in detail; par. 192, CSI PMI/RI feedback configuration…the PMI codebook…fed back by the UE… Nt represents the number of transmission antenna ports…the size of the PMI codebook is defined regardless of the number of transmission layers. In this case, R, the number of transmission layers coincides with a rank value of the precoding matrix (Nt.times.R matrix); table 7 PMI feedback type through higher layer configured);
wherein the UE receives a resource setting of CSI-RSs transmission (table 7, par. 197, When the aperiodic CSI feedback is triggered in the LTE system, a PUSCH CSI reporting mode as to what information the UE should feed back may be defined as shown in Table 7. In this case, the PUSCH CSI reporting mode in which the UE will operate may be indicated through a higher layer signaling (i.e., a higher layer message));
However, KANG does not teach wherein the resource setting includes information that indicates whether precoders applied to the CSI-RSs in the CSI-RS transmission are the same or different.
But, HWANG in a similar or same field of endeavor teaches wherein the resource setting includes information that indicates whether precoders applied to the CSI-RSs in the CSI-RS transmission are the same or different (par. 50, only the information of one precoder (e.g., u.sub.2, since it is the precoder for s.sub.N) is signaled to the near-user… when configured with a CRS based MUST transmission mode, the near-user performs blind detection in the received signal for other precoders that are not contained in the signaling information).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by HWANG in the system of KANG to indicating using same or different precoders.
The motivation to prevent confining the precoder selection that degrade the performance gain of MUST due to the limited user pairing opportunities (HWANG par. 39). 

Regarding claim 19, KANG et al. (US 20210084640 as supported by provisional 62454000) teaches a wireless communication system (fig. 8) comprising: a user equipment (UE) and a base station (BS), the UE comprising: a receiver that receives, from the BS, a Channel State Information (CSI) report setting including time-domain behavior of CSI reporting that designates aperiodic, periodic, or semi-persistent (par. 216, The base station may request periodic CSI reporting, semi-persistent CSI reporting, and/or aperiodic CSI reporting to the UE); and a first processor that performs the CSI reporting based on the aperiodic, periodic, or semi-persistent (par. 216, The base station may request periodic CSI reporting, semi-persistent CSI reporting, and/or aperiodic CSI reporting to the UE), the BS comprising: a second processor that designates aperiodic, periodic, or semi-persistent as time- domain behavior in the Channel State Information (CSI) reporting setting (par. 216, The base station may request periodic CSI reporting, semi-persistent CSI reporting, and/or aperiodic CSI reporting to the UE); and a transmitter that transmits the CSI reporting setting to the UE such that the UE performs CSI reporting based on the aperiodic, periodic, or semi-persistent (par. 216, The base station may request periodic CSI reporting, semi-persistent CSI reporting, and/or aperiodic CSI reporting to the UE), wherein the CSI reporting setting includes a higher layer parameter codebook information that includes information indicating at least a codebook applied tin the UE in accordance with a number of antenna ports (par. 187, the CSI fed back by the UE includes channel quality information (CQI), a precoding matrix index (PMI), and a rank indicator (RI). Hereinafter, CQI feedback, PMI feedback, and RI feedback will be described in detail; par. 192, CSI PMI/RI feedback configuration…the PMI codebook…fed back by the UE… Nt represents the number of transmission antenna ports…the size of the PMI codebook is defined regardless of the number of transmission layers. In this case, R, the number of transmission layers coincides with a rank value of the precoding matrix (Nt.times.R matrix); table 7 PMI feedback type through higher layer configured), and wherein when the aperiodic CSI-RS is designated, the periodic CSI reporting and the semi-persistent CSI reporting is not selected (fig. 8, par. 223, a transmission period of the CSI-RS may be configured to be equal to or smaller than (i.e., so that CSI-RS transmission is more frequently performed than the CSI reporting) the CSI reporting period… a method for configuring the aperiodic CSI-RS transmission to be performed more frequently than the CSI reporting may also be considered);
wherein the receiver receives a resource setting of CSI-RSs transmission (table 7, par. 197, When the aperiodic CSI feedback is triggered in the LTE system, a PUSCH CSI reporting mode as to what information the UE should feed back may be defined as shown in Table 7. In this case, the PUSCH CSI reporting mode in which the UE will operate may be indicated through a higher layer signaling (i.e., a higher layer message));
However, KANG does not teach wherein the resource setting includes information that indicates whether precoders applied to the CSI-RSs in the CSI-RS transmission are the same or different.
But, HWANG in a similar or same field of endeavor teaches wherein the resource setting includes information that indicates whether precoders applied to the CSI-RSs in the CSI-RS transmission are the same or different (par. 50, only the information of one precoder (e.g., u.sub.2, since it is the precoder for s.sub.N) is signaled to the near-user… when configured with a CRS based MUST transmission mode, the near-user performs blind detection in the received signal for other precoders that are not contained in the signaling information).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by HWANG in the system of KANG to indicating using same or different precoders.
The motivation to prevent confining the precoder selection that degrade the performance gain of MUST due to the limited user pairing opportunities (HWANG par. 39). 


Regarding claim 20, KANG teaches the UE according to claim 15, wherein trigger information for the CSI reporting is indicated to the UE via downlink control information (DCI) (par. 197, the base station triggers the aperiodic CSI feedback through a downlink control channel such as a Physical Downlink Control Channel (PDCCH)/enhanced PDCCH (ePDCCH)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        06/04/2022